Exhibit 10.10

 

Execution Version

 

WAIVER AND CONSENT

 

WAIVER AND CONSENT under the Credit Agreement referred to below, dated as of
October 31, 2014 (this “Consent”), among THE HERTZ CORPORATION, a Delaware
corporation (the “Parent Borrower”), PUERTO RICANCARS, INC., a Puerto Rico
corporation (“Puerto Ricancars” and, together with the Parent Borrower, the
“Borrowers”), GELCO Corporation d/b/a GE Fleet Services (“GELCO”), as
administrative agent, domestic collateral agent and PRUSVI collateral agent
under the Credit Agreement referred to below (in such capacities, respectively,
the “Administrative Agent”, the “Domestic Collateral Agent” and the “PRUSVI
Collateral Agent”), and the other parties signatory hereto.

 

RECITALS

 

WHEREAS, the Borrowers have entered into that certain Credit Agreement, dated as
of September 22, 2011 (as amended by the First Amendment, dated as of
December 12, 2012 and as further amended, amended and restated, supplemented or
otherwise modified (including pursuant to the Waiver and Consent referred to
below) from time to time, the “Credit Agreement”) among the Borrowers, the
Lenders from time to time party thereto, GELCO, as Administrative Agent,
Domestic Collateral Agent and PRUSVI Collateral Agent, and the other financial
institutions party thereto;

 

WHEREAS, the Borrowers, the Administrative Agent, the Domestic Collateral Agent
and PRUSVI Collateral Agent are party to that certain Waiver and Consent, dated
as of May 16, 2014 (as amended by the Extension of Waiver and Consent dated as
of June 12, 2014 and the Amendment of Waiver and Consent dated as of
September 24, 2014, the “Waiver and Consent”) pursuant to which the Lenders
consented to extend the date for delivery of the Quarterly Financial Statements
(as defined therein) and certain other information to the Extended Delivery Date
(as defined therein) and granted the waivers specified therein until the
Extension Date (as defined therein); and

 

WHEREAS, the Parent Borrower has requested that the Lenders consent to further
extend the date for delivery of financial and other information for the first
three fiscal quarters of 2014, the fiscal years ending December 31, 2013 and
December 31, 2014 and the first fiscal quarter of 2015.

 

NOW, THEREFORE, in consideration of the covenants and agreements contained
herein, as well as other good and valuable consideration, the receipt and
sufficiency of which are hereby acknowledged, the parties hereto agree as
follows:

 

Section 1.                                           Defined Terms.  Capitalized
terms used but not defined herein shall have the meanings assigned to such terms
in the Credit Agreement.

 

Section 2.                                           Waiver and Consent.

 

(a)                                 The Lenders hereby agree that,
notwithstanding anything to the contrary in the Loan Documents, (i) the
quarterly financial statements required to be delivered under Section 7.1(b) for
the Parent Borrower’s fiscal quarters ended March 31, 2014, June 30, 2014,
September

 

--------------------------------------------------------------------------------


 

30, 2014 and March 31, 2015 (collectively, the “Quarterly Financial
Statements”), (ii) the annual financial statements required to be delivered
under Section 7.1(a) for the Parent Borrower’s fiscal year ended December 31,
2014 (the “THC Annual Financial Statements”) and (iii) the annual financial
statements of Puerto Ricancars required to be delivered under Section 7.1(e) for
the fiscal year ended December 31, 2013 (together with the Quarterly Financial
Statements and the THC Annual Financial Statements, collectively, the “Financial
Statements”), and in each case the certificates and other information required
by Sections 7.1 and 7.2 to be delivered concurrently therewith, need not be
delivered on or prior to June 30, 2015 (such date, the “Extended Delivery
Date”).

 

(b)                                 So long as the Financial Statements and the
certificates and other information required to be delivered in connection
therewith to the Lenders under the Credit Agreement are delivered on or prior to
the Extended Delivery Date, the Lenders hereby waive any existing or future
Default, Specified Default or Event of Default that may arise directly or
indirectly (i) as a result of or in connection with the failure to deliver any
of the Financial Statements, such certificates or other information, or
(ii) under Section 9(e) of the Credit Agreement in connection with any failure
to file or deliver annual or quarterly reports pursuant to Section 13(a) or
Section 15(d) of the Exchange Act, the Financial Statements, or any financial
statements or other financial information of the Parent Borrower or any of its
Subsidiaries, in each case for the fiscal quarters ended March 31, 2014,
June 30, 2014, September 30, 2014 and March 31, 2015 and for the fiscal years
ended December 31, 2013 and December 31, 2014 (and any certificates and other
information concurrently therewith) in accordance with any agreement or
condition relating to any other Indebtedness, provided that this subclause
(ii) shall not be applicable with respect to Indebtedness (x) in respect of
which a Default Notice has been given to commence a grace period that will lapse
prior to the Extended Delivery Date or to declare an occurrence of an event of
default before notice of Acceleration may be delivered or (y) that has become
due prior to its stated maturity.

 

(c)                                  The Lenders hereby waive, from the
Effective Date until the earlier of the Extended Delivery Date and the 15th day
following the first date on which all Financial Statements have been delivered
(such earlier date, the “Extension Date”), any Default, Specified Default or
Event of Default that may arise, directly or indirectly, as a result of or in
connection with the Restatement, if any, or any action taken or any failure to
take action while any such Default, Specified Default or Event of Default was
continuing to the extent such action or failure to take action would have been
permitted but for the existence of such Default, Specified Default or Event of
Default, including without limitation any Default, Specified Default or Event of
Default that may arise directly or indirectly (i) from any breach of the
representations and warranties contained in Section 5.7 of the Credit Agreement
or of any other representations and warranties contained in the Loan Documents,
(ii) from any request for any Extension of Credit under the Credit Agreement
after the occurrence and during the continuance of any such Default, Specified
Default or Event of Default, (iii) from any failure to comply with any covenant
or other obligation under Sections 7.1 and 7.2 of the Credit Agreement or with
any other covenants and conditions in the Loan Documents and (iv) under
Section 9(e) of the Credit Agreement (provided that this subclause (iv) shall
not be applicable with respect to Indebtedness (x) in respect of which a Default
Notice has been given to commence a grace period that will lapse prior to the
Extension Date or to declare an occurrence of an event of default before notice
of

 

2

--------------------------------------------------------------------------------


 

Acceleration may be delivered or (y) that has become due prior to its stated
maturity) or otherwise under Section 9 of the Credit Agreement, in each case as
a result of or in connection with the Restatement, if any.

 

Notwithstanding the foregoing, (x) for the avoidance of doubt, the foregoing
provisions of this Section 2(c) shall not constitute a waiver of, and the
Lenders do not hereby waive, any prepayment required under Section 4.4(b) of the
Credit Agreement or any Event of Default under Section 9(a) or 9(g) of the
Credit Agreement, in each case, whether or not any of the events or
circumstances specified in this sub-paragraph (x) arose, directly or indirectly,
as a result of or in connection with the Restatement, if any (y) the waiver in
this Section 2(c) is a limited waiver for the period ending on the Extension
Date and for the avoidance of doubt, after the Extension Date, unless otherwise
waived, no such Default, Specified Default or Event of Default that arises
directly or indirectly from the Restatement shall be deemed waived pursuant to
this Section 2(c).  For purposes of this Consent, “Restatement” shall mean any
restatement of one or more of the annual and quarterly financial statements
(including the annual financial statements for the fiscal year ended
December 31, 2011) of the Parent Borrower and its consolidated Subsidiaries
delivered under the Credit Agreement or otherwise issued by the Parent Borrower
from time to time prior to the date hereof and one or more financial statements
or other financial information relating to any Subsidiary of the Parent
Borrower.

 

(d)                                 For the avoidance of doubt, until the
Extended Delivery Date (i) each Lender shall continue to honor notices for
Borrowing delivered in compliance with the Credit Agreement notwithstanding the
occurrence or continuation of the events described in this Section 2 and (ii) no
Loan Party shall be required to deliver any notice pursuant to Section 7.7 of
the Credit Agreement or otherwise in connection with the occurrence or
continuation of the events described in this Section 2.

 

Section 3.                                           Conditions to Effectiveness
of Consent.  This Consent shall become effective on the date (such date, if any,
the “Effective Date”) on which the Administrative Agent shall have received this
Consent executed and delivered by a duly authorized officer of the Borrowers and
the requisite Lenders set forth in Section 11.1 of the Credit Agreement.

 

The Administrative Agent shall give prompt notice in writing to the Parent
Borrower of the occurrence of the Effective Date.  Each Lender hereby authorizes
the Administrative Agent to provide such notice and agrees that such notice
shall be irrevocably conclusive and binding upon such Lender.

 

Section 4.                                           Effects on Loan Documents;
Acknowledgement.

 

(a)                                 Except as expressly modified hereby, the
Credit Agreement shall continue in effect in accordance with its terms.  Except
as expressly set forth herein, this Consent (i) shall not by implication or
otherwise limit, impair, constitute a waiver of or otherwise affect the rights
and remedies of the Lenders, the Administrative Agent, the Domestic Collateral
Agent, PRUSVI Collateral Agent or the Loan Parties under the Credit Agreement or
any other Loan Document, and (ii) shall not alter, modify, amend or in any way
affect any of the terms, conditions, obligations, covenants or agreements
contained in the Credit Agreement or any other provision

 

3

--------------------------------------------------------------------------------


 

of the Credit Agreement or any other Loan Document.  Each and every term,
condition, obligation, covenant and agreement contained in the Credit Agreement
or any other Loan Document is hereby ratified and re-affirmed in all respects
and shall continue in full force and effect as modified by this Consent and
nothing herein can or may be construed as a novation thereof.  Each Loan Party
reaffirms on the Effective Date its obligations under the Loan Documents to
which it is party and the validity, enforceability and perfection of the Liens
granted by it pursuant to the Security Documents.  This Consent shall constitute
a Loan Document for purposes of the Credit Agreement and from and after the
Effective Date, all references to the Credit Agreement in any Loan Document and
all references in the Credit Agreement to “this Agreement”, “hereunder”,
“hereof” or words of like import referring to the Credit Agreement, shall,
unless expressly provided otherwise, refer to the Credit Agreement as modified
by this Consent.

 

(b)                                 For the avoidance of doubt, this Consent
does not constitute an acknowledgement by the Parent Borrower or its
Subsidiaries that a Restatement would result in a Default, Specified Default or
Event of Default under the Loan Documents and the Parent Borrower and its
Subsidiaries reserve all of their respective rights under the Loan Documents in
connection therewith.

 

Section 5.                                           Expenses.  The Parent
Borrower agrees to pay or reimburse the Administrative Agent for (1) all of its
reasonable out-of-pocket costs and expenses incurred in connection with this
Consent, any other documents prepared in connection herewith and the
transactions contemplated hereby, and (2) the reasonable fees, charges and
disbursements of Latham & Watkins LLP, as counsel to the Administrative Agent.

 

Section 6.                                           Counterparts.  This Consent
may be executed in any number of counterparts and by different parties hereto on
separate counterparts, each of which when so executed and delivered shall be
deemed to be an original, but all of which when taken together shall constitute
a single instrument.  Delivery of an executed counterpart of a signature page of
this Consent by facsimile or any other electronic transmission shall be
effective as delivery of a manually executed counterpart hereof.

 

Section 7.                                           Applicable Law.  THIS
CONSENT AND THE RIGHTS AND OBLIGATIONS OF THE PARTIES UNDER THIS CONSENT SHALL
BE GOVERNED BY, AND CONSTRUED AND INTERPRETED IN ACCORDANCE WITH, THE LAWS OF
THE STATE OF NEW YORK WITHOUT GIVING EFFECT TO THE PRINCIPLES OF CONFLICTS OF
LAWS THEREOF, TO THE EXTENT THAT THE SAME ARE NOT MANDATORILY APPLICABLE BY
STATUTE AND WOULD REQUIRE OR PERMIT THE APPLICATION OF THE LAW OF ANOTHER
JURISDICTION.

 

Section 8.                                           Headings.  The headings of
this Consent are for purposes of reference only and shall not limit or otherwise
affect the meaning hereof.

 

[Remainder of page intentionally left blank.]

 

4

--------------------------------------------------------------------------------


 

IN WITNESS WHEREOF, the parties hereto have caused this Consent to be executed
and delivered by their respective duly authorized officers as of the date first
above written.

 

 

 

THE HERTZ CORPORATION

 

 

 

By:

/s/ R. Scott Massengill

 

 

Name: R. Scott Massengill

 

 

Title: Senior Vice President and Treasurer

 

 

 

PUERTO RICANCARS, INC.

 

 

 

 

 

By:

/s/ R. Scott Massengill

 

 

Name: R. Scott Massengill

 

 

Title: Treasurer

 

--------------------------------------------------------------------------------


 

 

GELCO CORPORATION D/B/A GE FLEET SERVICES,

 

 

 

As Lender, Administrative Agent, Domestic Collateral Agent and PRUSVI Collateral
Agent

 

 

 

 

 

 

By:

/s/ Ken Moore

 

 

 

Name:

Ken Moore

 

 

 

Title:

SVP, Risk

 

--------------------------------------------------------------------------------


 

LENDERS:

 

 

 

 

By signing below, you have indicated your consent to the Consent

 

 

 

Name of Institution:

 

 

 

BANK OF AMERICA, N.A.,

 

As Lender

 

 

 

 

 

 

By:

/s/ Matthew T. O’Keefe

 

 

Name: Matthew T. O’Keefe

 

 

Title: Senior Vice President

 

--------------------------------------------------------------------------------